DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Receipt is acknowledged of the amendment and response filed 3/28/2022. Claims 1-9 are pending in the application. Claims 1 and 8 were amended.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 5 and dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 as amended recites  “a  method for preparation of a food product comprising a bakery portion and ingredients that are separate from the bakery portion comprising  a step for preparation during which the ingredients are prepared.”
The specification does not mention “ingredients that are separate from the bakery portion”. According to the specification “Fig. 1 shows a method 100 for the preparation of a food product of the sandwich or burger type, which is constituted by a bakery portion and ingredients which are disposed in the bakery portion.”  The term “which are disposed in the bakery portion”  is interpretable as inclusions within the “bakery portion”.   
Further, there is no indication in the claim that the limitations are directed to a sandwich or burger product that is mentioned in the disclosure.  
The specification provides examples of “ingredients” that are separate from the bakery portion as vegetables (raw or cooked), meat products, sauces etc., which according to the claim step for fermentation in an impermeable pouch that is vacuum sealed undergo fermentation under the combined effects of yeast and temperature. As the nature  of “ingredients” and their method of preparation is unspecified in the claim and no conditions in fermentation are recited, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Further, the specification (page 4 lines 29 and 30) discloses that “during the first preparation step 102, the ingredients used are raw.” Therefore it is not known what method steps are involved in “first preparation step ” in claim 1 and “second preparation step” in dependent claim 5.   Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 are rejected under 35 USC 103 as being unpatentable over Galluch et al. (US 2015/0079228 Al).
Regarding claim 1-2, Galluch discloses a method of preparation of a food product comprising a bakery portion (baked dough) and ingredients (toppings such as sugar, cheese, oil, fruits, nuts, spices, etc.) [0028][0042}, wherein dough pieces are provided, packaged and fermented (proofing)  in an impermeable pouch, the “ingredients” are added before proofing [0042] [0048] and packaging, therefore forming an assembly as claimed. The fermented (proofed) assembly is cooked and cooled [0004] [0025][0032].
Regarding claim 3 ingredients such as sugar, cheese, oil, fruits  and nuts are uncooked (raw)  when added to the bakery portion.
Regarding claim 4, Galluch discloses using defrosted frozen dough in the method of the invention [0040].
Regarding claim 5, the step is considered as a routine dough preparation step, followed by a routine division step that are generally practiced in making a baked product.
Response to Arguments
Applicant’s arguments have been considered and are partially persuasive. The previous rejection of claims under 35 USC 103 is withdrawn. However, the rejection under 35 USC 112(b) of independent claim 1 was not completely addressed in applicant’s response. 
The specification provides examples of “ingredients” that are separate from the bakery portion as vegetables (raw or cooked), meat products, sauces etc., which according to the claim step for fermentation in an impermeable pouch that is vacuum sealed undergo fermentation under the combined effects of yeast and temperature. As the nature  of “ingredients” and their method of preparation is unspecified in the claim and no conditions in fermentation are recited, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. According to the specification “Fig. 1 shows a method 100 for the preparation of a food product of the sandwich or burger type, which is constituted by a bakery portion and ingredients which are disposed in the bakery portion.”  The term “which are disposed in the bakery portion”  is interpretable as inclusions within the “bakery portion”.   There is no indication in the claim that the limitations are directed to a sandwich or burger product.  Although claims are interpreted in view of the specification, it is improper to import claim limitations from the specification (MPEP 2111.01(II)).  
Claim 1 as amended recites  “a  method for preparation of a food product comprising a bakery portion and ingredients that are separate from the bakery portion comprising  a step for preparation during which the ingredients are prepared.”
The specification does not mention “ingredients that are separate from the bakery portion”. According to the specification “Fig. 1 shows a method 100 for the preparation of a food product of the sandwich or burger type, which is constituted by a bakery portion and ingredients which are disposed in the bakery portion.”  The term “which are disposed in the bakery portion”  is interpretable as inclusions within the “bakery portion”.   
For these reasons, claims 1-5 are obvious over newly cited reference Galluch describing proofing (fermentation) in a sealed package and cooking of a bakery portion and toppings. 
The art does not disclose the subject matter in claims 6-9. However, a definite determination of patentability cannot be made until the rejection under 35 USC 112(b) is addressed appropriately.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUBBALAKSHMI PRAKASH/ Primary Examiner, Art Unit 1793